Case 20-31633-KRH         Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03              Desc Main
                                   Document     Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                           )
                                                 )
KELLY ANJEL SALAT                                )    Case No. 20-31633-KRH
                                                 )    Chapter 13
                       Debtor                    )


       MEMORANDUM IN SUPPORT OF MOTION TO IMPOSE AUTOMATIC STAY

         COMES NOW KELLY ANJEL SALAT (the “Debtor”), by counsel, pursuant to 11 U.S.C.

§ 362(c)(4)(B) and files the following Memorandum in Support of Motion to Impose Automatic

Stay and, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On March 20, 2020 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in two (2)

pending Chapter 13 bankruptcy case which were filed on March 22, 2019 and dismissed on or

about March 22, 2020 (Case No. 19-31518) and on May 8, 2014 and dismissed on or about

February 28, 2019 (Case No. 14-32538) (the “previous cases”). In addition, the Debtor was a
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 20-31633-KRH         Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03               Desc Main
                                   Document     Page 2 of 12



debtor in a Chapter 13 case filed on March 26, 2013 and dismissed on or about November 15, 2013

(Case No. 13-31666) and a Chapter 13 case filed on November 28, 2000 wherein the Debtor

received a discharge on July 15, 2004 (Case No. 00-14756).

       6.      The most recent case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case the Debtor had unforeseen expenses arise from her

son’s college and her daughter’s wedding, which caused her to be unable to afford her Plan

payments. In addition, the Debtor was separated from her spouse during the previous case. The

Debtor is currently back together with her spouse, she currently has less expenses and doesn’t

expect any large expenses, and she will be putting in a wage directive in this case.

                                     Facts of the Instant Case

       7.      In the instant case, Debtor has proposed a Chapter 13 Plan (the “Plan”) that commits

to pay the Trustee all projected disposable income, $1,170.00 per month for 60 months.

       8.      Among other provisions, the Plan proposes the following: Payment through the

Trustee to Select Portfolio Servicing for mortgage arrearages, and to unsecured creditors a

dividend of one hundred percent (100%).

                                             Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior cases, the automatic stay in the instant case is not imposed “with respect to any action

taken with respect to a debt or property securing such debt or with respect to any lease . . . ” unless

the Court imposes the automatic stay. 11 U.S.C. § 362(c)(4)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(4)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an imposition of the automatic stay.




                                                  2
Case 20-31633-KRH         Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03                 Desc Main
                                   Document     Page 3 of 12



       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(4)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to impose the automatic stay pursuant to § 362(c)(4),

In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good faith” was
                                                                                        th
defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4 Cir. 1982),
                                                                th
further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left unchanged by

Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       14.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be imposed pursuant to § 362(c)(4), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

                                                  3
Case 20-31633-KRH           Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03              Desc Main
                                     Document     Page 4 of 12



require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                               Argument

          15.     In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.     In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and the Debtor’s

property, and as to the property of the estate for the duration of the instant case. In support thereof,

Debtor submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by

this reference.

          17.     Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.      Percentage of proposed repayment - The Plan proposes to pay a dividend of 100%

to non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were

to file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

          b.      Debtor’s financial situation – Debtor has income from working as a program

manager. Application of this factor favors a finding of good faith.




                                                    4
Case 20-31633-KRH          Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03              Desc Main
                                    Document     Page 5 of 12



         c.    Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

         d.    Debtor’s employment history and prospects – Debtor has income from working as

a program manager. Application of this factor favors a finding of good faith.

         e.    Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $147,933.00. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.




                                                  5
Case 20-31633-KRH         Doc 12     Filed 04/03/20 Entered 04/03/20 15:01:03               Desc Main
                                    Document     Page 6 of 12



         h.     Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.    Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:

         a.     The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

         b.     How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

         c.     The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

         d.     How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.



                                                   6
Case 20-31633-KRH        Doc 12     Filed 04/03/20 Entered 04/03/20 15:01:03             Desc Main
                                   Document     Page 7 of 12



       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, KELLY ANJEL SALAT respectfully requests

this Honorable Court to enter an Order imposing the automatic stay as to all creditors, as to Debtor

and Debtor’s property, and as to the property of the estate for the duration of the instant case, and

for such other and further relief as to the Court shall be deemed appropriate.



                                              Respectfully submitted,

                                              KELLY ANJEL SALAT

                                              By Counsel:

                                              /s/ James E. Kane
                                              James E. Kane (VSB# 30081)
                                              KANE & PAPA, P.C.
                                              P. O. Box 508
                                              Richmond, Virginia 23218-0508
                                              Telephone (804) 225-9500
                                              Counsel for Debtor


                                 CERTIFICATE OF SERVICE

        I certify that on April 3, 2020, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                              /s/ James E. Kane
                                              Counsel for Debtor

                                                 7
Case 20-31633-KRH           Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03       Desc Main
                                     Document     Page 8 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                        )
                                              )
KELLY ANJEL SALAT                             )       Case No. 20-31633-KRH
                                              )       Chapter 13
                          Debtor              )

                             AFFIDAVIT OF KELLY ANJEL SALAT

         BEFORE ME, the undersigned authority, personally appeared KELLY ANJEL SALAT,

known to me, and upon oath, stated as follows:

         1.    My name is KELLY ANJEL SALAT I am above the age of 18 years, and competent

to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 5220 Windbreak Drive, Fredericksburg Virginia 22407.

         4.    I have income from working as a program manager.

         5.    Within the year prior to filing the instant case, I have been a debtor in two (2)

pending Chapter 13 bankruptcy case which were filed on March 22, 2019 and dismissed on or

about March 22, 2020 (Case No. 19-31518) and on May 8, 2014 and dismissed on or about

February 28, 2019 (Case No. 14-32538) (the “previous cases”). In addition, the Debtor was a

debtor in a Chapter 13 case filed on March 26, 2013 and dismissed on or about November 15, 2013

(Case No. 13-31666) and a Chapter 13 case filed on November 28, 2000 wherein the Debtor

received a discharge on July 15, 2004 (Case No. 00-14756).

         6.    The most recent case was dismissed on the Chapter 13 Trustee’s Motion due to

delinquent payments. In the previous case I had unforeseen expenses arise from my son’s college

and my daughter’s wedding, which caused me to be unable to afford my Plan payments. In



                                                  8
Case 20-31633-KRH         Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03            Desc Main
                                   Document     Page 9 of 12



addition, I was separated from my spouse during the previous case. I am currently back together

with my spouse, I currently have less expenses and do not expect any large expenses, and I will be

putting in a wage directive in this case.

       7.      I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       8.      I have proposed the following treatment of my creditors in my Chapter 13 Plan:

$1,170.00 for 60 months. Among other provisions, the Plan proposes the following: Payment

through the Trustee to Select Portfolio Servicing for mortgage arrearages, and to unsecured

creditors a dividend of one hundred percent (100%).

       9.      After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       10.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       11.      I have also not incurred any unsecured debt due to revolving credit accounts or pay

day loans within the 90 days prior to filing the instant case.

       12.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       13.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                  9
Case 20-31633-KRH       Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03     Desc Main
                                 Document     Page 10 of 12



       WITNESS the following signature and seal on March 20, 2020.



                                          /s/ KELLY ANJEL SALAT      (seal)
                                          KELLY ANJEL SALAT



                            CERTIFICATE OF ACKNOWLEDGMENT

State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on March 20, 2020, by KELLY ANJEL
SALAT.


                                                              /s/ Cynthia Mae Dodd
                                                                   Notary Public


My Commission Expires:              August 31, 2022
Notary Registration Number:           7798258




                                             10
    Case 20-31633-KRH   Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03   Desc Main
                                 Document     Page 11 of 12


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Club Land'or Limited
                        2120 Staples Mill Road
                        Richmond, VA 23230


                        ECMC
                        P O Box 16478
                        Lock Box 8682
                        Saint Paul, MN 55116


                        FedLoan Servicing
                        Attn: Bankruptcy
                        Po Box 69184
                        Harrisburg, PA 17106


                        Global Payments
                        Po Box 66118
                        Chicago, IL 60666


                        I C System Inc
                        Attn: Bankruptcy
                        Po Box 64378
                        St Paul, MN 55164


                        Land'or International, Inc.
                        2120 Staples Mill Road
                        Suite 300
                        Richmond, VA 23230


                        Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108


                        National Credit Adjusters LLC
                        Attn: Chassity Lindeman
                        PO Box 3023
                        Hutchinson, KS 67504


                        Select Portfolio Servicing
                        P.O. Box 65450
                        Salt Lake City, UT 84165


                        Virginia Department of Taxatio
                        PO Box 2369
                        Richmond, VA 23218
Case 20-31633-KRH   Doc 12    Filed 04/03/20 Entered 04/03/20 15:01:03   Desc Main
                             Document     Page 12 of 12



                    Wells Fargo Dealer
                    PO Box 25341
                    Santa Ana, CA 92799
